DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas D. Kohler on 8/11/22.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. An infusion pump, comprising:
a chamber having a distal end and a proximal end, and a longitudinal axis between said proximal end and said distal end;
a piston arranged for reciprocating movement within the chamber and along the longitudinal axis;
at least one outlet from the chamber having an outlet valve; and
at least one inlet into the chamber;
wherein the at least one outlet and the at least one inlet are axially spaced apart along said longitudinal axis of said chamber,

where the piston comprises a plurality of sealing members axially spaced apart and arranged to provide a seal between said piston and 
wherein said plurality of sealing members comprises a first sealing member and a second sealing member, and wherein an axial distance between the first sealing member and the second sealing member is larger than a maximum movement of the piston within the chamber; and
wherein the first sealing member is configured to be axially positioned distal of the inlet in a delivery phase of said infusion pump and the second sealing member is configured to be axially positioned proximal of the inlet in the delivery phase of said infusion pump, and the first sealing member and the second sealing member are configured to be at least partly axially positioned proximal of the inlet during a re-filling phase of said infusion pump.

Claim 2 is being amended as follows:
2. 	The infusion pump according to claim 1, wherein said infusion pump is operable with a compression phase during which fluid in said chamber is delivered through said at least one outlet, and [[a]] the re-filling phase, during which said chamber is re-filled with fluid through said at least one inlet, and wherein said piston has at least one axial position within said chamber overlapping an axial position of said at least one inlet into said chamber in said delivery phase to prevent fluid entering into said chamber.

Claim 3 is being amended as follows:
3. 	The infusion pump according to claim 1, wherein said infusion pump is operable with [[a]] the re-filling phase, during which said chamber is re-filled with fluid through said inlet, and wherein said piston is configured to have at least one axial position within said chamber at least partially non-overlapping said axial position of said at least one inlet in said chamber, said at least one inlet in said axial position of said piston configured to be at least partially exposed to said chamber in said re-filling phase to allow fluid entering into said chamber.

Claim 4 is being amended as follows:
4. 	The infusion pump according to claim 1, wherein in a first time period of [[a]] the re-filling phase, the outlet valve is configured to be closed and said piston configured to be axially overlapping said at least one inlet to build vacuum in said chamber during movement of said piston towards said proximal end, and wherein in a second time period of said re-filling phase said piston is configured to be at least partially axially non-overlapping said at least one inlet.

Claim 5 is being amended as follows:
5. 	The infusion pump according to claim 1, wherein the chamber is cylindrical, the at least one outlet is axially arranged at the distal end of said chamber, and the at least one inlet is axially arranged at a side surface of said chamber.

Claim 13 is being amended as follows:
13. 	The infusion pump according to claim 1, wherein the piston has an end surface with a beveled circumference, and wherein the beveled circumference is configured to be axially aligned with the at least one inlet during [[a]] the re-filling phase of said infusion pump.


Allowable Subject Matter
Claims 1-8 and 13 allowed.
The following is an examiner’s statement of reasons for allowance: The applicant has incorporated previous claims 9-12 into the current claim 1. It was noted in the previous office action that while Nessel (US 2015/0290389 A1) in view of Mason (US 6,270,481) and Moberg et al. (US 2007/0191770 A1) made obvious many of the limitations in previous claims 1, 9 and 10, the combination of references was silent to the limitations of claims 11-12 in combination with the limitations of previous claims 1, 9 and 10. Therefore the instant claim 1 is considered non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783